DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 101 rejection of claims 1-20 have been considered and found persuasive due to amendments, and the rejection has been withdrawn. 
Applicant's arguments with respect to 35 U.S.C. 102 rejection of claims 1 and 14 have been considered and found persuasive due to rewriting the allowable subject matter of claim 8 into the dependent claims 1, 14 and 22, and the rejection has been withdrawn. See detailed reason for allowance below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Corley on 5/31/2022.
The application has been amended as follows: 

Claim 8, 
The method of claim 1 [[7]], wherein de-duplication comprises: determining, via the neural sentence encoder of the computing system, a first vector representation of a portion of the document and a respective vector representation of each of the plurality of candidate paraphrases; and discarding the one or more candidate paraphrases based on a computed respective cosine similarity between the first vector representation and the respective vector representation of each of the plurality of candidate paraphrases.

REASONS FOR ALLOWANCE
Claims 1-6, 8-11, 13-15, 18 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Simske et al. (US 2017/0300471) teaches summarizing a document using first engine 102 (output candidate 108) and second engine 104 (output candidate 110); the terminology represents a word, sentence, phrase, etc. that are included in each output 108 and 110; at module 116, the identification engine 106 uses the value(s) to identify whether the terminology in that output 108 or 110 is more likely specialized language and/or jargon; the identification engine 106 identifies the highest weighted values from the terminology in each output 108 and 110 to identify whether that terminology is jargon and/or specialized language; identify the specialized language such as jargon within the respective output at operation 414 (filtering); remove text which overlaps between the multiple engines (de-duplicating)) [Fig. 1] [0015-0021] [0031-0032].
The difference between the prior art and the claimed invention is that Simske does not explicitly teach performing de-duplication of the plurality of candidate paraphrases using vector representations of the sentence and the plurality of candidate paraphrases determined via a neural sentence encoder of the computing system, wherein one or more candidate paraphrases are discarded based on computed cosine similarities between the vector representations; and selecting, by the computing system, the utterance from the relevant paraphrases.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Simske to include performing de-duplication of the plurality of candidate paraphrases using vector representations of the sentence and the plurality of candidate paraphrases determined via a neural sentence encoder of the computing system, wherein one or more candidate paraphrases are discarded based on computed cosine similarities between the vector representations; and selecting, by the computing system, the utterance from the relevant paraphrases. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656